DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “LOGISTICS STATUS PROCESSING METHOD, SERVER, AND LOGISTICS TERMINAL,” “ORDER STATUS DETERMINATION USING A LOGISTICS TERINAL,” or any other descriptive title.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-7 recite a series of steps and therefore recite a process.
Claims 8-14 recite a combination of devices and therefore recite a machine.
Claims 15-20 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 8, and 15, as a whole, are directed to the abstract idea of comparing the current location of a courier to an order location to provide updated order status to a recipient, which is a  Secured Mail Solutions LLC v. Universal Wilde, Inc.) by comparing the location of a courier to the order information to communicate information about the status of an order. See MPEP 2106.04(a)(2)(II)(A). The claims recite a method of organizing human activity because the identified idea is a commercial or legal interaction (including business relations) by conveying order status information based on courier location wherein the relationship is between the courier and the recipient. See MPEP 2106.04(a)(2)(II)(B). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by evaluating the location of a courier terminal relative to order information. See MPEP 2106.04(a)(2)(III). The method of organizing human activity and mental process of “comparing the current location of a courier to an order location to provide updated order status to a recipient,” is recited by claiming the following limitations: obtaining and sending location information, querying order information, receiving authentication information, sending notice, responsive to the notice sending a prompt. The mere nominal recitation of a logistics terminal, a server, an ordering user terminal, a processor, a memory, and a non-transitory computer readable medium does not take the claim of the method of organizing human activity or mental process groupings. Thus, the claim recites an abstract idea.
With regards to Claims 5-6, 12-13, and 18-19 the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: displaying order information on a map.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 8, and 15 recite the additional elements: a logistics terminal, a server, an ordering user terminal, a processor, a memory, and a non-transitory computer readable medium which are used to perform the obtaining, sending, querying, and receiving steps. The logistics terminal, server, ordering user terminal, processor, memory, and non-transitory computer readable medium limitations are no more than mere instructions to apply the exception using a generic computer component. The obtaining a current location step is recited at a high level of generality (i.e., as a general means of gathering location data for use in the obtaining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of tracking a package in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing package tracking process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a logistics terminal, a server, an ordering user terminal, a processor, a memory, and a non-transitory computer readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a logistics terminal (Specification [0025]), a server (Specification [0081]), an ordering user terminal (Specification [0025]), a processor (Specification [0081]), a memory (Specification [0081]), and a non-transitory computer readable medium (Specification [0081]). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a logistics terminal, a server, an ordering user terminal, a processor, a memory, and a non-transitory computer readable 
With regards to Claims 5-6, 12-13, and 18-19, the additional elements do not amount to significantly more than the judicial exception. Claims 5-6, 12-13, and 18-19  add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by providing a user interface, and responding to a user interface using the computer's ordinary ability to display and process data inputs. (See MPEP 2106.05(f) accessing information through a mobile interface Intellectual Ventures v. Erie Indem. Co.; Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc.). See MPEP 2106.05(f). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the 
Remaining Claims:
With regards to Claims 2-4, 7, 9-11, 14, 16-17, and 20, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-4, 7-11, 14-17, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Lee et al. (U.S. 8,015,023 B1), hereinafter Lee.

Claim 1. 
Lee discloses an information processing method, comprising: 
obtaining, by a logistics terminal, a current location of the logistics terminal (Lee (Col. 3 lines 49-67), (Col. 7 Lines 34-52) delivery mobile terminal is capable of determining its own location and communicating that location to other devices, for example to the application server); 
sending, by the logistics terminal, the current location to a server (Lee (Col. 4 Lines 1-10), (Col. 7 Lines 34-52) delivery mobile terminal may provide delivery vehicle location information to the application server; (Col. 7 Lines 19-21) server is aware of the location of the delivery mobile terminal); 
querying, by the server, first information of a target order according to the current location, wherein the first information corresponds to an authentication identifier of the 
receiving, by the logistics terminal, the first information from the server (Lee (Col. 7 Line 65-Col. 8 Line 4) server may communicate with the delivery mobile terminal to promote the delivery service contacting the recipient); 
sending, by the logistics terminal, a first notice instruction to the server (Lee (Col. 3 lines 49-67), (Col. 7 Lines 34-52) delivery mobile terminal is capable of determining its own location and communicating that location to other devices, for example to the application server; (Col. 7 Line 65-Col. 8 Line 4) server may communicate with the delivery mobile terminal to promote the delivery service contacting the recipient; (Col. 7 Lines 53-57), (Col. 8 Lines 8-27) using location information to determine a rendezvous opportunity may exist); and 
sending, by the server responsive to the first notice instruction, prompt information via a text message to an ordering user terminal according to a communication identifier associated with the target order (Lee (Col. 4 Lines 29-36), (Col. 6 Lines 49-65), (Col. 8 Lines 43-47), (Col. 10 Lines 54-66), (Col. 11 Lines 49-64) notification message may be sent by server via SMS or text message based on the preferences associated with the recipient), 
wherein the prompt information comprises a current logistics status of the target order (Lee (Col. 6 Line 56-Col. 7 Line 9) notification message provides a reminder of the scheduling of a package to provide recipient time to meet delivery service at the target delivery location; (Col. 7 lines 59-65), (Col. 8 Lines 8-27) notification contains supplementary information of a package delivery rendezvous).

Claim 2. 
Lee discloses all of the elements of claim 1, as shown above. Additionally, Lee discloses:
wherein the first information comprises goods information of the target order (Lee (Col. 6 Lines 32-48) schedule message may indicate type of package requires rendezvous).

Claim 3. 
Lee discloses all of the elements of claim 1, as shown above. Additionally, Lee discloses:
wherein the first information comprises the communication identifier (Lee (Col. 10 Lines 54-66), (Col. 11 Lines 49-64) where to send a notification is based on recipient preferences; (Col. 10 Lines 1-5) preferences may indicate a proxy recipient).

Claim 4. 
Lee discloses all of the elements of claim 1, as shown above. Additionally, Lee discloses:
wherein the target order comprises a delivery address within a delivery distance threshold of the current location (Lee (Col. 7 Lines 53-57), (Col. 8 Lines 16-24) rendezvous opportunity based on recipient mobile terminal location and delivery mobile terminal location).

Claim 7. 
Lee discloses all of the elements of claim 1, as shown above. Additionally, Lee discloses:
wherein the prompt information further comprises the current location (Lee (Col. 6 Line 56-Col. 7 Line 9) notification message provides a reminder of the scheduling of a package to provide recipient time to meet delivery service at the target delivery location; (Col. 7 lines 59-

Claim 8. 
Lee discloses a logistics terminal, comprising: 
a processor (Lee (Col. 15 Lines 41-56) processor); and 
a memory coupled to the processor and configured to store programming instructions (Lee (Col. 15 Lines 41-56) memory), wherein the programming instructions, when executed by the processor, cause the logistics terminal to: 
Lee discloses the remaining elements of claim 8 as shown above in claim 1.

Claim 9. 
Lee discloses all of the elements of claim 9 as shown above in claim 2.

Claim 10. 
Lee discloses all of the elements of claim 10 as shown above in claim 3.

Claim 11. 
Lee discloses all of the elements of claim 11 as shown above in claim 4.

Claim 14. 
Lee discloses all of the elements of claim 14 as shown above in claim 7.

Claim 15. 
Lee discloses all of the elements of claim 15 as shown above in claim 1.

Claim 16. 
Lee discloses all of the elements of claim 16 as shown above in claims 2 and 3.

Claim 17. 
Lee discloses all of the elements of claim 17 as shown above in claim 4.

Claim 20. 
Lee discloses all of the elements of claim 20 as shown above in claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-6, 12-13, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Angert et al. (U.S. P.G. Pub. 2006/0010037 A1), hereinafter Angert.

Claim 5. 
Lee discloses all of the elements of claim 1, as shown above. Regarding the following limitation: 
displaying, by the logistics terminal on a map, a first ordering user whose delivery address and the current location are matched.
Lee discloses determining if a recipient is at the target delivery location and checking for a proxy recipient (Lee (Col. 7 Line 53-Col. 8 Line 27) known location of delivery terminal and recipient are used to determine delivery location; (Col. 9 lines 26-39), (Col. 9 Line 65-Col. 10 Line 5) system checks if primary recipient is in town based on known location of the recipient mobile terminal location). However, Lee does not disclose displaying delivery location information on a map, but Angert does (Angert [0031], [0043] customer location provides delivery location; [0015], [0055], [0056] real-time delivery destination and delivery vehicle information is conveyed using a map display).
One of ordinary skill in the art would have recognized that applying the known technique of using a map display to provide delivery location information of Angert to the delivery locations Lee would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Angert to the teaching of Lee would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a map of delivery locations. Further, applying mapped delivery locations to 

Claim 6. 
Lee in view of Angert teaches all of the elements of claim 5, as shown above. Regarding the following limitation: 
displaying, by the logistics terminal on the map, a second ordering user whose delivery address and the current location are not matched, wherein the first ordering user is displayed differently from the second ordering user (CITATION).
Lee discloses determining if a recipient is at the target delivery location and checking for a proxy recipient (Lee (Col. 7 Line 53-Col. 8 Line 27) known location of delivery terminal and recipient are used to determine delivery location; (Col. 9 lines 26-39), (Col. 9 Line 65-Col. 10 Line 5) system checks if primary recipient is in town based on known location of the recipient mobile terminal location). However, Lee does not disclose displaying delivery location information on a map, but Angert does (Angert [0031], [0043] customer location provides delivery location; [0015], [0055], [0056] real-time delivery destination and delivery vehicle information is conveyed using a map display).
One of ordinary skill in the art would have recognized that applying the known technique of using a map display to provide delivery location information of Angert to the delivery locations Lee would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Angert to the teaching of Lee would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a map of delivery locations. Further, applying mapped delivery locations to Lee, would have been recognized by one of ordinary skill in the art as resulting in an improved system 

Claim 12. 
Lee in view of Angert teaches all of the elements of claim 12 as shown above in claim 5.

Claim 13. 
Lee in view of Angert teaches all of the elements of claim 13 as shown above in claim 6.

Claim 18. 
Lee in view of Angert teaches all of the elements of claim 18 as shown above in claim 5.

Claim 19. 
Lee in view of Angert teaches all of the elements of claim 19 as shown above in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628